DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 13, 15 are rejected under 35 U.S.C. 102  (a)(1) and 102(a)(2) as being anticipated by Wetzel et al [2005/2104150]
►	With respect to claim 1, Wetzel et al (figs1A-6I, text [0001]-[0067]) discloses the claimed method for via and trench formation, comprising: 
	forming a stacked structure (220/225/230, fig 2A, text [0042], [0026]-[0034])  on a substrate (210) for a microelectronic workpiece (metal line,text [0042]), the stacked structure comprising a dielectric etch stop layer (ESL) (225) formed between a first low-dielectric-constant (low-K) layer (low-k k layer 220 of fig 2A of similar to low-k  layer 120 of fig 1A, text [0029]) and a second low-K layer (low k layer 230 of fig 2A similar to low k layer 130 of fig 1A, text [0029]); 
	forming at least one additional layer (230/240/245, fig 2A) above the stacked structure; 
	performing one or more etch processes to form vias within the stacked structure that extend through the second low-K layer, the dielectric ESL, and the first low-K layer (fig 2A-2B,text [0043]:  vias in layers 220, 225 & 230); and
	performing one or more trench etch processes to etch the second low-K layer while using the dielectric ESL as an etch stop for the one or more trench etch processes (fig 2D, text [0044]).
►	With respect to claim 2, Wetzel et al (text [0044] & [0040]) discloses, the one or more trench etch processes comprises a reactive ion etch (RIE) process (plasma etching) .
►	With respect to claim 3, the dielectric ESL of Weztel et al  would helps to reduce RIE lag associated with the RIE process as compared to process steps that do not use the dielectric ESL
►	With respect to claim 4, Wetzel et al (fig 2D) discloses the dielectric ESL is formed within the stacked structure at a target trench depth.
►	With respect to claim 6, Wetzel et al (fig 2D) discloses  wherein the dielectric ESL protects corners of structures adjacent to the vias during the one or more trench etch processes.
 ►	With respect to claim 7, Wetzel et al (fig 2D) discloses wherein chamfer profiles for the corners are controlled by using the dielectric ESL.
►	With respect to claim 8, Wetzel et al (fig 2A)  discloses the dielectric ESL is formed within the stacked structure by depositing the dielectric ESL onto the first low-K layer.
►	With respect to claim 13, Wetzel et (text [0031]) discloses  the first low-K layer and the second low-K layer comprise at least one of SiCOH or SiNCH (e.g. Silicon oxide having CH3 bond).
►	With respect to claim 15, Wetzel et (fig 2A) discloses wherein the at least one additional layer comprises one or more hard mask layers (235) formed over the second low-K layer and an organic layer (240) formed over the one or more hard mask layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-10, 12, 14, 16-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al [2005/2104150] in view of Sung et al [US 2014/0264895]
►	With respect to claim 5, Wetzel et substantially discloses the claimed method but does not expressly teach a plurality of trenches are formed with different widths, and wherein a common depth is achieved for the trenches during the one or more trench etch processes based upon the dielectric ESL.
	However, Sung et al (fig 8, text [0001]-[0049]) teaches teach a plurality of trenches (132 & 134) are formed with different widths, and wherein a common depth is achieved for the trenches during the one or more trench etch processes based upon the dielectric ESL (110).
	It would have been obvious for those skilled in the art to modify process of Wetzel et al by forming a plurality of trenches as being claimed, per taught by Sung et al, to provide designed conductive path as being needed in electrical device.
►	With respect to claims 9-10 and 14, the claimed parameters of thickness and etch rates are considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller 105 USPQ233, 255 (CCPA 1955)., the selection of reaction parameters such as temperature and concentration would have been obvious.
"Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.  Under some circumstances, however, changes such as these may be impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed "critical ranges and the applicant has the burden of proving such criticality... More particularly, where the 	general conditions of a claim are disclosed in the prior art, it is not inventive to discover 	the optimum or workable ranges by routine experimentation."
See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
►	With respect to claim 12, AIO, AIN, SiC, SiCN, SiNCH, SiO2, SiN, and SiON are known material for the dielectric ESL.  Selection of a known material based on its suitability for its intended use supported a  prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical
Corp., 325 U.S. 327, 65 USPQ 297 (1945) "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).   See Sung et al as an evidence that teaches the known claimed material for the dielectric ESL 110.
►	With respect to claim 16, Wetzel et al (figs1A-6I, text [0001]-[0067]) discloses a method for via and trench formation, comprising: 
	forming an etch stop layer (ESL) (215, fig 2A)  over a metal region (metal line in substrate 210); 	forming a first low-dielectric-constant (low-K) layer (low k layer 220 of fig 2A of similar to low-k layer 120 of fig 1A, text [0029]) over the ESL (215); 
	forming a dielectric ESL (225, fig 2A) over the first low-K layer; 
	forming a second low-K layer (low k layer 230 of fig 2A similar to low k layer 130 of fig 1A, text [0029]) over the dielectric ESL (225); 
	forming one or more additional layers (230/240/245, fig 2A)  over the second low-K layer; 	performing one or more etch processes to form vias that extend through the second low-K layer, the dielectric ESL, and the first low-K layer (fig 2A-2B,text [0043]:  vias in layers 220, 225 & 230); and
	 performing one or more trench etch processes including a reactive ion etch (RIE) process to etch the second low-K layer while using the dielectric ESL as an etch stop for the one or more trench etch processes (fig 2D, text [0044], [0040]:  plasma etching).
	Wetzel does not does not expressly teach forming metal regions within a layer on a substrate for a microelectronic workpiece and forming the etch stop layer (ESL) over the metal regions
	However, Sung et al (fig 8) teaches forming metal regions (106)  within a layer (104) on a substrate for a microelectronic workpiece and forming the ESL layer over the metal regions by forming for forming conductive vias (136, 9) to the metal regions (106).
	Therefore, it would have been obvious for those skilled in the art to modify process of Wetzel et al by forming the metal regions and the ESL layer over the metal regions as being claimed, per taught by Sung et al, to provide designed electrical paths connecting to different metal regions as being needed for semiconductor device.
►	With respect to claim 17, the dielectric ESL  of Wetzel would helps to reduce RIE lag associated with the RIE process as compared to process steps that do not use the dielectric ESL
►	With respect to claim 18, as so far applied to claim 16 above over Wetzel et al in view of Sung et al,  Wetzel et substantially discloses the claimed method but does not expressly teach a plurality of trenches are formed with different widths, and wherein a common depth is achieved for the trenches during the one or more trench etch processes based upon the dielectric ESL.
	However, Sung et al also (fig 8, text [0001]-[0049]) teaches a plurality of trenches (132 & 134) are formed with different widths, and wherein a common depth is achieved for the trenches during the one or more trench etch processes based upon the dielectric ESL (110).
	Therefore, it would have been obvious for those skilled in the art to modify process of Wetzel et al in view of Sung et al as applied to claim 16 above by forming a plurality of trenches as being claimed, per taught by Sung et al, to provide designed conductive path as being needed in electrical device.
►	With respect to claim 19, the dielectric ESL of process of Wetzel al in in view of Sung et al will protect corners of structures adjacent to the vias during the performing of the one or more trench etch processes, and wherein chamfer profiles for the corners are controlled by using the dielectric ESL.
►	With respect to claim 20, the claimed parameters of etch rates are considered to are considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  See In re Aller 105 USPQ233, 255 (CCPA 1955);  In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al [2005/2104150] in view of Park et al [US 2021/0225759]
►	With respect to claim 11, Wetzel et al substantially discloses the claimed method but is silent about depositing the dielectric ESL  on the first low-K layer comprises an atomic layer deposition (ALD) process.
	However, Park et al (fig 3, text [0001]-[0075] more particularly text [0037]-[0044])  teaches depositing the dielectric ESL  (103) on the first low-K layer(111)  comprises an atomic layer deposition (ALD) process.
	Therefore, it would have been obvious for those skilled in the art to modify process of Wetzel et al by using the ALD process as being claimed, to taught by Park et al to provide the dielectric ESL with better controlled uniformity and thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819